    Case 1:15-md-02657-FDS Document 1523 Filed 06/08/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


                                                 MDL No. 1:15-md-2657-FDS
IN RE : ZOFRAN® (ONDANSETRON)
                                                 This document relates to:
PRODUCTS LIABILITY LITIGATION
                                                 All Actions


              PLAINTIFFS’ AND GSK’S PROPOSED AGENDA FOR
                   JUNE 11, 2019 STATUS CONFERENCE

 1. Filings Update

 2. State Court Update

 3. Phase 5 Discovery Update

 4. Phase 5 Expert Discovery Update

        a. GSK’s Supplement to Its Motion to Compel Plaintiffs’ Discovery Responses
           Relating to the Zambelli-Weiner Study

        b. GSK’s Supplement to Its Motion to Compel Dr. Zambelli-Weiner to Produce
           Documents in Compliance With the Court’s Prior Orders

        c. Update on Plaintiffs’ April 2019 Discovery to GSK and outstanding responses

 5. Phase 5 Trial Selection Update

 6. Merck/Clear Evidence Preemption Discussion

 7. Trial Logistics and Deliverables Update and Discussion

 8. Update on GSK’s Motion for Summary Judgment Based on Lack of General Causation
    Evidence
        Case 1:15-md-02657-FDS Document 1523 Filed 06/08/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                                      /s/ Jennifer Hill
                                                      Jennifer Hill
